NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JEFFREY ALAN TANNER, Appellant.

                             No. 1 CA-CR 21-0317
                              FILED 3-31-2022


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR201880343
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Nicole Countryman Attorney at Law, Phoenix
By Nicole Countryman
Counsel for Appellant
                             STATE v. TANNER
                             Decision of the Court



                      MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.


G A S S, Vice Chief Judge:

¶1            Jeffrey Tanner appeals his convictions for possession of
dangerous drugs (methamphetamine), possession of narcotic drugs
(cannabis), and possession of drug paraphernalia (methamphetamine
related). We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             One night, Officer J.C. was watching traffic. J.C.’s canine
partner, Loki, was with J.C. as Tanner drove by in a small truck. J.C. saw
the truck had a bright white light shining from the bottom right of the
license plate. J.C. pulled Tanner over because the light was shining away
from the vehicle, obscuring the license plate.

¶3             J.C. told Tanner to step out of his vehicle. Tanner complied,
and J.C. walked him to the back of the truck to show him the light. J.C.
frisked Tanner before checking Tanner’s license, insurance, and
registration. While conducting this check, J.C. chatted with Tanner and
asked him if he had an arrest record. Tanner admitted he had prior out-of-
state arrests for theft and cocaine distribution. J.C. asked for permission to
search the truck, to which Tanner replied “no.” J.C. thought Tanner seemed
nervous.

¶4            About four minutes into the stop, another officer arrived on
the scene to assist J.C. J.C. asked the assisting officer to complete Tanner’s
written warning. While the assisting officer did so, J.C. deployed Loki to
conduct a free air sniff around the truck. Loki gave a positive alert at the
driver’s side door, indicating the presence of narcotics.

¶5           After Loki’s alert, J.C. again asked Tanner about his vehicle’s
contents. Tanner admitted he had methamphetamine, a methamphetamine
pipe, and a marijuana pen in the truck. Upon searching the truck, J.C. found
a small baggie of methamphetamine, a glass pipe in the center console, and
a vaporizer pen smelling of marijuana on the driver’s seat. J.C. placed
Tanner under arrest.


                                      2
                            STATE v. TANNER
                            Decision of the Court

¶6            The State charged Tanner with four felony counts: count 1,
possession of dangerous drugs (methamphetamine); count 2, possession of
narcotic drugs (cannabis); and counts 3 and 4, possession of drug
paraphernalia—one methamphetamine related, and one cannabis related.
Count 4 was dismissed before trial.

¶7              Tanner filed a motion to suppress, claiming: (1) the traffic stop
lacked reasonable suspicion and (2) even if J.C. had reasonable suspicion to
initiate the stop, he unconstitutionally prolonged the stop to conduct the
free air sniff. He also argued any statements made during the stop were
involuntary and violated Miranda v. Arizona, 384 U.S. 436 (1966).

¶8              After an evidentiary hearing, the superior court partially
denied Tanner’s suppression motion. The superior court found J.C. had
reasonable suspicion to justify the stop because Tanner’s license plate was
illegible at fifty feet, in violation of A.R.S. § 28-925.C. Though the superior
court denied Tanner’s motion to suppress the physical evidence, it found a
Miranda violation and suppressed Tanner’s statements.

¶9            A jury found Tanner guilty of: (1) possession of dangerous
drugs (methamphetamine), (2) possession of narcotic drugs (cannabis), and
(3) possession of drug paraphernalia (methamphetamine related). At
sentencing, the superior court granted the State’s motion to dismiss count
2 without prejudice. The superior court sentenced Tanner to six years’
imprisonment on count 1, served concurrently with a two-year, three-
month sentence on count 3.

¶10          This court dismissed Tanner’s initial appeal as untimely.
Tanner petitioned for post-conviction relief to allow a delayed appeal,
which the superior court granted. Tanner then timely filed a notice of
delayed appeal. This court has jurisdiction under article VI, section 9, of the
Arizona Constitution, and A.R.S. §§ 13-4031 and 13-4033.A.1.

                                  ANALYSIS

¶11          Tanner contends the superior court improperly denied his
motion to suppress the physical evidence. He claims the light on his truck
was lawful and J.C. could read his license plate “once he got behind him.”
Tanner argues J.C. lacked reasonable suspicion of any traffic violation,
making the stop an unlawful seizure.

¶12          This court reviews a denial of a suppression motion for an
abuse of discretion and “may only consider evidence presented at the
suppression hearing and view the facts in the light most favorable to


                                       3
                             STATE v. TANNER
                             Decision of the Court

upholding the [superior] court’s ruling.” State v. Havatone, 246 Ariz. 573,
577, ¶ 15 (App. 2019). This court does not resolve conflicting testimony. See
State v. Stanley, 167 Ariz. 519, 527 (1991). Instead, this court defers “to the
[superior] court’s factual findings, including findings on credibility and the
reasonableness of the inferences drawn by the officer.” State v. Teagle, 217
Ariz. 17, 22, ¶ 19 (App. 2007).

¶13           The Fourth Amendment prohibits unreasonable searches and
seizures. U.S. Const. amend. IV; see, e.g., Terry v. Ohio, 392 U.S. 1, 9 (1968).
A traffic stop is a seizure, but an officer can stop a driver if the officer has
reasonable suspicion a traffic violation has occurred. State v. Sweeney, 224
Ariz. 107, 112, ¶ 16 (App. 2010). A “good-faith, reasonable basis” for
suspecting a violation is sufficient, even if facts later show no violation
occurred. See State v. Moreno, 236 Ariz. 347, 353–54, ¶¶ 17, 18 (App. 2014)
(affirming a finding of reasonable suspicion because the officer believed,
though mistakenly, a vehicle had illegally tinted windows). This court
reviews de novo whether the totality of circumstances gave rise to an
objectively reasonable suspicion. Sweeney, 224 Ariz. at 111, ¶ 12.

¶14             Tanner argues he did not violate any traffic law because
A.R.S. § 28-931.C.2 requires “[t]he light illuminating the license plate . . . [to]
be white.” Even if Tanner’s light was white, the State counters, arguing
Tanner violated a different statute: A.R.S. § 28-925.C—requiring a light
which renders a license plate “clearly legible from a distance of fifty feet.”
At the suppression hearing, J.C. testified Tanner’s license plate light was
“really bright” and “directed away from the license plate towards the
motoring traffic.” Though Tanner claimed his plate was legible, J.C.
testified the light prevented him from reading the plate until he “got up to
the stop of the vehicle.” On cross-examination, J.C. acknowledged he could
read the license plate once he got behind Tanner, but J.C. did not clarify if
that was before or after the stop. After hearing the conflicting testimony,
the superior court found Tanner’s license plate was not clearly legible from
fifty feet because his plate light was not normal. We defer to the fact-
findings of the superior court. See Teagle, 217 Ariz. at 22, ¶ 19.

¶15            To the extent Tanner claims his compliance with A.R.S. § 28-
931.C.2 precludes any reasonable suspicion his light violated another
statute, we disagree. This court reads statutes relating to the same subject
matter in conjunction with related statutes “as though they constituted one
law.” State v. Gates, 243 Ariz. 451, 453, ¶ 7 (2018) (quoting State ex rel. Larson
v. Farley, 106 Ariz. 119, 122 (1970)). If we interpret A.R.S. § 28-931.C.2 to
authorize a white light even if it obscures a vehicle’s license plate, we would
nullify A.R.S. § 28-925.C’s “clearly legible” requirement. See Gates, 243 Ariz.


                                        4
                              STATE v. TANNER
                              Decision of the Court

at 453, ¶ 7. Instead, we read the statutes in conjunction. See id. Arizona law,
therefore, requires a light that is both white and clearly illuminates the plate
from fifty feet.

¶16          Viewed in the most favorable light, the suppression hearing
evidence supports the superior court’s finding: J.C. had a reasonable
suspicion Tanner violated A.R.S. § 28-925.C. Accordingly, the superior
court did not abuse its discretion when it denied Tanner’s suppression
motion.

                                 CONCLUSION

¶17           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                           5